 Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 1 of 72



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                
UNITED STATES OF AMERICA,        :
                                 :
                                 :                  12 CR 859(VM)
          -against-              :               DECISION AND ORDER
                                 :
RUBEN RESTREPO-HOYAS,            :
                                 :
                Defendant.       :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        On September 12, 2014, the Court sentenced defendant

Ruben    Restrepo-Hoyas   (“Restrepo-Hoyas”)     to   the   mandatory

minimum of 120 months’ imprisonment following his plea of

guilty to one count of conspiring to distribute one kilogram

or more of heroin in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A). (See Sentencing Tr., Dkt. No. 303.) Restrepo-

Hoyas is currently serving his sentence at Moshannon Valley

Correctional Center (“MVCC”).

        By letter dated December 10, 2020 and received by the

Court on January 11, 2021, Restrepo-Hoyas moved the Court for

immediate compassionate release under 18 U.S.C. § 3582(c)(1)

(the “Motion”). (See Attached Letter.) For the reasons set

forth below, the Court GRANTS the Motion.

        Restrepo-Hoyas argues that his Motion should be granted

for three principal reasons. First, Restrepo-Hoyas contends

that his health and age put him at greater risk of serious

illness should he contract COVID-19. Restrepo-Hoyas is sixty-

                               1
    Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 2 of 72



seven years old and has serious medical conditions, including

a heart attack suffered in 2016, chronic heart conditions,

glaucoma, and high cholesterol. Second, Restrepo-Hoyas argues

that his release is warranted because he has served almost

90% of his statutory sentence. Lastly, he contends that he is

at little risk of recidivism based on his age and status as

a deportable alien. Restrepo-Hoyas asks this Court to reduce

his sentence to time served so that he can be released into

the custody of immigration authorities and deported to his

native Colombia.

        At the outset, the Court notes that Restrepo-Hoyas has

satisfied      Section       3582(c)(1)(A)’s      exhaustion       requirement.

Restrepo-Hoyas         petitioned      officials       at    his   facility   for

compassionate release and was found ineligible under BOP

guidelines due to his status as a deportable alien. 1 (See

Motion at 11 (citing BOP Program Statement 50.50).) The MVCC

acting Director of Operations, Angela Dunbar, noted Restrepo-

Hoyas “exhausted all of [his] Administrative Remedies.” (Id.)

        To   grant     a    sentence       reduction     under     18   U.S.C.   §

3582(c)(1),      the       Court   must    find   that      “extraordinary    and

compelling reasons warrant such a reduction.” Under this


1 The BOP guidelines are not binding on the Court, and Restrepo-Hoyas’s
status as a deportable alien does not render him ineligible for
compassionate release under Section 3582(c)(1). See United States v.
Juarez-Parra, No. 11 CR 0125, 2020 WL 5645703, at *3 (D.N.M. Sept. 22,
2020).

                                       2
 Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 3 of 72



provision, courts are authorized “to consider the full slate

of extraordinary and compelling reasons that an imprisoned

person   might    bring        before   [the   court]   in   motions    for

compassionate release.” United States v. Brooker, 976 F.3d

228, 237 (2d Cir. 2020). Here, the Court is persuaded that

Restrepo-Hoyas has demonstrated “extraordinary and compelling

reasons” that warrant his release.

      Due   to   his    underlying      medical   conditions     and   age,

Restrepo-Hoyas is at an increased risk of severe illness

should he contract COVID-19. Most notably, Restrepo-Hoyas

suffered a heart attack in 2016, which greatly increases his

risk of serious illness or death. See generally Jesus Alvarez-

Garcia et al., Prognostic Impact of Prior Heart Failure in

Patients Hospitalized with COVID-19, 76 J. Am. C. Cardiology

2334 (2020).     In addition, Restrepo-Hoyas is presently being

treated for various chronic heart conditions related to his

heart failure, including coronary artery disease, a condition

that the Centers for Disease Control and Prevention has said

exposes afflicted individuals to “increased risk of severe

illness.” See Coronavirus Disease 2019 (COVID-19): People

With Certain Medical Conditions, Ctrs. for Disease Control

and      Prevention,           https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-

conditions.html        (last    updated   Dec.    29,   2020).   Moreover,

                                    3
 Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 4 of 72



Restrepo-Hoyas –- although not in the highest risk range due

to his age -- is at increased risk because he is sixty-seven

years old. See Coronavirus Disease 2019 (COVID-19): Older

Adults,    Centers     for    Disease    Control    and      Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (last updated Dec. 13, 2020).

     The Court also finds that the detention conditions at

MVCC -- where Restrepo-Hoyas sleeps in a dormitory style room

with approximately seventy other men (see Motion at 3) –-

render    COVID-19     precautions     such   as   social      distancing

practically impossible. See United States v. Juarez-Parra, 11

CR 125, 2020 WL 5645703, at *3 (D.N.M. Sept. 22, 2020) (noting

that the same conditions at MVCC made the court “reluctant to

wait for a publicized outbreak at [MVCC] before recognizing

the danger posed to [defendant] given his many underlying

medical conditions”). Thus, although MVCC does not presently

have a great number of COVID-19 cases, Restrepo-Hoyas is

nonetheless more susceptible to the spread of the virus given

the conditions of his detention.

     As   a   result    of   this    combination   of    his   detention

conditions, age, and underlying medical conditions, the Court

is   persuaded       that     Restrepo-Hoyas       has      demonstrated

“extraordinary and compelling” circumstances warranting his

release. See, e.g., United Stats v. Bass, 462 F. Supp. 3d

                                4
 Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 5 of 72



176, 187-88 (N.D.N.Y. 2020)(noting compassionate release was

warranted upon finding underlying heart conditions combined

with prison conditions); United States v. Bess, 455 F. Supp.

3d 53, 64 (W.D.N.Y. 2020)(finding the same with respect to

coronary artery disease); Woodard v. United States, 469 F.

Supp. 3d 499, 503 (E.D. Va. 2020)(history of heart attacks);

United States v. Dunlap, No. 17 CR 207, 2020 WL 5231359, at

*3 (D.D.C. Sept. 2, 2020)(heart abnormality and chest pain);

United States v. Al-Jumail, 459 F. Supp. 3d 857, 864-65 (E.D.

Mich. May 12, 2020) (coronary artery disease).

     Section     3582(c)(1)    also      requires     the   Court   to

“consider[] the factors set forth in Section 3553(a) to the

extent they are applicable.” 18 U.S.C. § 3582(c)(1)(A). The

Court finds that a reduction of Restrepo-Hoyas’s term of

imprisonment is consistent with the Section 3553(a) factors.

In particular, the Court notes that Restrepo-Hoyas has served

almost 90% of his statutory term for a nonviolent offense and

is slated for release in November of this year. Given the

nature of Restrepo-Hoyas’s offense and the short amount of

time left to be served, “concerns that he must serve his full

sentence   to   ensure   respect   for   the   law,   effect   general

deterrence, and prevent sentence disparities are mitigated.”

Bass, 462 F. Supp. 3d at 190; see also United States v. Molina

Acevado, 18 Cr. 365, 2020 WL 3182770, at *4 (S.D.N.Y. June

                               5
 Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 6 of 72



15, 2020) (finding the Section 3553(a) factors satisfied

where “Defendant was convicted of a nonviolent crime, has

served      the   majority   of   a    sentence   that   balances     the

seriousness of his criminal conduct and his acceptance of

responsibility”); United States v. Levy, No. 16 CR 270, 2020

WL 2393837, at *7 (E.D.N.Y. May 12, 2020)(noting that forcing

the defendant to serve out the small remainder of his term in

pandemic conditions “would be to require a sentence that is

greater      than   necessary     to    achieve    the    purposes    of

sentencing”). And given Restrepo-Hoyas’s age, he poses little

risk   of    recidivism.     See Kim    Steven    Hunt   et   al.,   U.S.

Sentencing Comm’n, The Effects of Aging on Recidivism Among

Federal Offenders 3 (2017). Moreover, because Restrepo-Hoyas

will be released to immigration authorities and deported upon

his release from prison, his release poses essentially no

danger to the community. E.g., United States v. Reyes-De La

Rosa, No. 18 CR 55, 2020 WL 3799523, at *4 (S.D. Tex. July 7,

2020). The Court is therefore persuaded that Restrepo-Hoyas’s

release is consistent with the aims of Section 3553(a).

                             I.   ORDER

       Accordingly, for the reasons stated above, it is hereby

       ORDERED, that the motion by defendant Ruben Restrepo-

Hoyas (“Restrepo-Hoyas”) for compassionate release under 18

U.S.C. § 3582(c)(1) is hereby GRANTED; and it is further

                                  6
 Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 7 of 72



     ORDERED,    that   Restrepo-Hoyas     be   released   into   the

custody of Immigration and Customs Enforcement pursuant to

his detainer for removal to Colombia.

SO ORDERED.

Dated:     New York, New York
           2 February 2021




                               7
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 8 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 9 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 10 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 11 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 12 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 13 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 14 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 15 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 16 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 17 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 18 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 19 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 20 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 21 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 22 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 23 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 24 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 25 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 26 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 27 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 28 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 29 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 30 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 31 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 32 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 33 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 34 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 35 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 36 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 37 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 38 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 39 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 40 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 41 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 42 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 43 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 44 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 45 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 46 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 47 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 48 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 49 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 50 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 51 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 52 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 53 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 54 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 55 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 56 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 57 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 58 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 59 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 60 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 61 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 62 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 63 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 64 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 65 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 66 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 67 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 68 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 69 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 70 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 71 of 72
Case 1:12-cr-00859-VM Document 456 Filed 02/02/21 Page 72 of 72
